COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-14-00512-CR


CLAYTON EUGENE SUGGS                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1322714D

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Withdraw Appeal” filed by

appellant Clayton Eugene Suggs, pro se. The motion complies with rule 42.2(a)

of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this

court having been delivered before we received this motion, we grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 19, 2015




                            2